Title: Y'all would probably love the (humorously written) Pentagon's official "Encyclopedia of Ethical Failure"
Question:
Answer #1: &gt; The Big Boss was retiring and his second-in-command called the secretary to ask her to set up a retirement party. He directed her to send a memo to the staff advising them of what they were expected to contribute. She was assigned paper plates, napkins, plastic utensils, and a paper tablecloth. Everyone, including the secretary, was expected to contribute $25 for food and gifts. To the surprise of no one, the second-in-command was selected as the new Big Boss. His new branch chief called the secretary to have her set up a "promotion" party. The branch chief’s memo to the staff advised them of what they were expected to contribute. For the secretary, it was once again paper plates, napkins, plastic utensils and paper tablecloth. Everyone, including the secretary, was again expected to contribute $25 for food and gifts. To no one’s surprise, the branch chief was selected as the new second-in-command. Her senior analyst called the secretary and asked her to set up a "promotion" party . . . *The secretary contacted the Ethics Office instead, where disciplinary action was initiated.*

*snerk*